DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the Application filed on June 26, 2019.  Claims 1-12 are presently pending and are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2019 and March 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
 Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weslati et al. (US 20120029729; hereinafter Weslati) in view of Nissan USA ("2014 Altima Sedan Owner's Manual"; see NPL document for page numbers)
In regards to claim 1, Weslati discloses of an on-board device, comprising:
an air-conditioning unit configured to perform air conditioning …, and perform, in accordance with remote control, pre-air conditioning for air-conditioning the vehicle cabin before an occupant gets into a vehicle (Para 0024, 0017, 0027, 0002, Fig 2 Part 34);
a seat moving unit configured to move a vehicular seat (Para 0015, 0018, 0020-0021) …; and
a control unit configured to, when the remote control is performed for performing the pre-air conditioning, control the air-conditioning unit such that the pre-air conditioning is performed, and control the seat moving unit such that the vehicular seat moves to a seat front side (Para 0020, 0024, 0027, 0029, 0017). 
However, Weslati does not specifically disclose of perform air conditioning by blowing air-conditioning air into a vehicle cabin from an air outlet port that faces the vehicle cabin; and


Nissan USA, in the same field of endeavor, teaches of perform air conditioning by blowing air-conditioning air into a vehicle cabin from an air outlet port that faces the vehicle cabin (Pages 4-29 and 4-30); and
a seat moving unit configured to move a vehicular seat in a seat front-rear direction (Page 1-4), the vehicular seat being disposed such that a front face of a seat back faces the air outlet port (Page 1-2);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioning unit, as taught by Weslati, to include perform air conditioning by blowing air-conditioning air into a vehicle cabin from an air outlet port that faces the vehicle cabin; and a seat moving unit configured to move a vehicular seat in a seat front-rear direction, the vehicular seat being disposed such that a front face of a seat back faces the air outlet port, as taught by Nissan USA, in order to allow the passenger compartment temperature to be maintained (Nissan USA Pages 4-32 and 4-33) and allow for occupant comfort (Weslati Para 0029).
In regards to claim 2, Weslati in view of Nissan USA teaches of the on-board device according to claim 1, further comprising a seat back reclining unit configured to recline the seat back in the seat front-rear direction, wherein the control unit is configured to control, when the remote control is performed for performing the pre-air conditioning, the seat back reclining unit such that the seat back is reclined to the seat front side (Weslati Para 0015, 0018, 0020-0021; Nissan USA Page 1-4).
The motivation of combining Weslati in view of Nissan USA is the same as that recited in claim 1 above.  
In regards to claim 5, Weslati in view of Nissan USA teaches of the on-board device according to claim 1, further comprising a seat back reclining unit configured to recline the seat back in the seat front-rear direction (Weslati Para 0015, 0018, 0020-0021; Nissan USA Page 1-4), wherein 
the control unit is configured to control the seat back reclining unit such that the seat back is reclined to the seat front side in accordance with remote control different from the remote control for performing the pre-air conditioning (Nissan USA Page 1-4).
The motivation of combining Weslati in view of Nissan USA is the same as that recited in claim 1 above.  
In regards to claim 7, Weslati in view of Nissan USA teaches of the on-board device according to claim I, wherein the control unit is configured to, when the remote control is performed for performing the pre-air conditioning, control the seat moving unit such that the vehicular seat moves to the seat front side from a position at a time when an occupant most recently got out of the vehicle (Weslati Para 0015, 0018, 0020-0021; where there is no teaching of the seating moving prior to the activation of the pre air-conditioning, thus the seat is in the a position at a time when an occupant most recently got out of the vehicle).
In regards to claims 8-10, the claims recite analogous limitations to that of claim 1 above, and is therefore rejected on the same premise.  
In regards to claim 11, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise  
Claims 3, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weslati in view of Nissan USA as applied to claim 1 above, and further in view of Park et al. (US 20150165865; hereinafter Park).
In regards to claim 3, Weslati in view of Nissan USA teaches of the on-board device according to claim 1.

the control unit is configured to control, when the remote control is performed for performing the pre-air conditioning, the suction unit such that the air on the front side of the seat back is sucked at least into the inside of the seat back of the vehicular seat.
Park, in the same field of endeavor, teaches of a suction unit configured to suck air on a front side of the seat back at least into an inside of the seat back of the vehicular seat (Fig 1, Para 0024), wherein 
the control unit is configured to control, when the remote control is performed for performing the pre-air conditioning, the suction unit such that the air on the front side of the seat back is sucked at least into the inside of the seat back of the vehicular seat (Fig 1, Para 0024; where the suction unit can be included in the pre-air conditioning taught by Weslati in view of Nissan USA).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the on-board device according to claim 1, as taught by Weslati in view of Nissan USA, to include a suction unit configured to suck air on a front side of the seat back at least into an inside of the seat back of the vehicular seat, wherein the control unit is configured to control, when the remote control is performed for performing the pre-air conditioning, the suction unit such that the air on the front side of the seat back is sucked at least into the inside of the seat back of the vehicular seat, as taught by Park, in order to allow air conditioning direction and volume to feel more optimized and improve efficiency (Park Para 0024).
In regards to claim 6, Weslati in view of Nissan USA teaches of the on-board device according to claim 1.  
However, Weslati in view of Nissan USA do not teach of a suction unit configured to suck air on the front side of the seat back at least into an inside of the seat back, wherein, 

Park, in the same field of endeavor, teaches of a suction unit configured to suck air on the front side of the seat back at least into an inside of the seat back (Fig 1, Para 0024), wherein, 
the control unit is configured to control the suction unit such that the air on the front side of the seat back is sucked at least into the inside of the seat back of the vehicular seat based on remote control different from the remote control for performing the pre-air conditioning (Fig 1, Para 0024; wherein the system could be activated with the air-conditioning controls in the vehicle, such as that in Nissan USA Page 4-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the on-board device according to claim 1, as taught by Weslati in view of Nissan USA, to include a suction unit configured to suck air on the front side of the seat back at least into an inside of the seat back, wherein, the control unit is configured to control the suction unit such that the air on the front side of the seat back is sucked at least into the inside of the seat back of the vehicular seat based on remote control different from the remote control for performing the pre-air conditioning, as taught by Park, in order to allow air conditioning direction and volume to feel more optimized and improve efficiency (Park Para 0024).
In regards to claim 12, the claim recites analogous limitations to that of claim 6, and is therefore rejected on the same premise.  
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, the closest prior art of record is Weslati in view of Nissan USA further view of Jain et al. (US 10214118; hereinafter Jain).  Weslati in view of Nissan USA further view of Jain teaches of the on-board device according to claim 1, further comprising 
a detection unit configured to detect at least one of a change in state of a door of the vehicle from a closed state to an opened state and a change in state of a door lock of the vehicle from a locked state to an unlocked state.  
However, Weslati in view of Nissan USA further view of Jain does not fully teach of the control unit is configured to control the seat moving unit such that the vehicular seat moves to a position at which the vehicular seat positioned before the control unit controls the seat moving unit such that the vehicular seat moves to the seat front side when the remote control is performed for performing the pre-air conditioning, in a case where, after the remote control is performed for performing the pre-air conditioning, the vehicular seat has been moved to the seat front side, and the detection unit detects at least one of the change in state of the door of the vehicle from the closed state to the opened state and the change in state of the door lock of the vehicle from the locked state to the unlocked state.  It is noted that Weslati teaches of the pre-air conditioning and that Jain teaches of an actuation of a vehicle seat upon the vehicle being unlocked.  However, there is no teaching of moving a seat from a position set in the pre-air conditioning mode to a position that the seat was in before this mode.  There would be no reasonable motivation to combine Weslati and Jain to teach of this limitation because there is no motivation for moving a seat from a forwards position back to a previous position.  Therefore, the claim contains allowable subject matter.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeda (US 20200317020) discloses of an air conditioning system consisting of a suction system on the vehicle seat back.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                  

/JAMES M MCPHERSON/Examiner, Art Unit 3663